Determination unanimously confirmed and petition dismissed. Memorandum: Although the literature concerning the Syva EMIT Drug Detection System Test (EMIT test) was revised by the manufacturer in 1989 to advise that "[a] more specific alternative chemical method must be used to obtain a confirmed *1122analytical result”, the manufacturer nonetheless continues to assert that the EMIT test remains scientifically valid and reliable with a 99% rate of accuracy. Therefore, the two positive EMIT drug test results sufficiently support respondents’ determination that petitioner used illegal drugs (see, Matter of Lahey v Kelly, 71 NY2d 135, 143; Matter of McGill v Coughlin, 182 AD2d 1103 [decided herewith]; Matter of Maldonado v Selsky, 162 AD2d 843, 844). (Article 78 Proceeding Transferred by Order of Supreme Court, Livingston County, Cicoria, J.) Present — Callahan, J. P., Boomer, Pine, Lawton and Fallon, JJ.